UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                      4/2/2020
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :
                                                                       :   20-CR-144 (VSB)
JOSHUA GUMORA,                                                         :
                                                                       :        ORDER
                                      Defendant.                       :
---------------------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         On March 24, 2020, Defendant Joshua Gumora (“Defendant” or “Gumora”) filed a

motion seeking an order directing his pretrial release on his own recognizance, or, in the

alternative, for a detention hearing. I am also in receipt of Defendant’s supplemental letter dated

later that same day, and Defendant’s letter of March 30, 2020, requesting to be heard by

telephone on the motion pursuant to the CARES Act. It is hereby

         ORDERED that Defendant’s motion for an order directing his pretrial release on his own

recognizance is DENIED;

         IT IS FURTHER ORDERED, with regard to Defendant’s alternative request for a

telephonic detention hearing, that defense counsel should inform the Court on or before Friday,

April 3, 2020, whether Defendant will waive his presence at a telephonic detention hearing; and

         IT IS FURTHER ORDERED that the parties meet and confer concerning when counsel

would be available for a telephonic detention hearing over the next few days, and provide such

dates to the Court in a joint letter on or before Friday, April 3, 2020.

SO ORDERED.

Dated:      April 2, 2020
            New York, New York                       __________________
                                                     Vernon S. Broderick
